Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

This action is in reply to the RCE amendment filed 08/20/2021 and the Telephonic Interview held on 09/09/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/20/2021 have been entered.
The §101 rejection of claims 1-2, 5-7, 9-13, 16-17, and 20-21 is withdrawn in response to Applicant’s amendment.
Claims 1 and 16 are amended by Examiner’s Amendment below to resolve potential §112(b) issues, whereas claim 22 is cancelled to avoid a potential §112(d) rejection since claim 22 covers substantially similar subject matter as dependent claim 13 (which incorporates the subject matter of independent claim 6).
Claims 1-2, 5-7, 9-13, 16-17, 20-21, and 23-26 are now pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Mr. Kenneth Knox (Reg. #71,306), on 09/09/2021.
The application has been amended as follows:

In the Claims:
Claims 1 and 16 are amended and claim 22 is cancelled below, whereas claims 2, 5-7, 9-13, 17, 20-21, and 23-26 shall remain as presented in the amendment filed on 08/20/2021.

Claim 1.  (Currently Amended)  A method for determining customer flow lines, comprising:
            generating, by at least one computing device comprising at least one hardware processor, coordinate data for a plurality of mobile devices based at least in part on data received from the mobile devices and at least one camera positioned in an environment in which the mobile devices are located, the environment being divided into a plurality of grids;
determining, by the at least one computing device, a grid to which each of the mobile devices belongs based on the coordinate data generated for each of the mobile devices;
determining, by the at least one computing device, a number of mobile devices in each grid by:

identifying one or more mobile devices having an identifier occurring more than once in the grid in a first preset time period,
deleting duplicate data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the first preset time period,[[;]]
storing data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the duplicate data; and
determining the number of mobile devices in each grid based on the identifier of each of the mobile devices after the duplicate data is deleted; and
outputting, by the at least one computing device, a distribution map of customer flow lines based on the number of mobile devices in each grid, wherein outputting the distribution map of customer flow lines based on the number of mobile devices in each grid comprises: generating, by the at least one computing device, different color representations of grids based on the number of mobile devices in each of the grids to obtain and output the distribution map of the customer flow lines to at least one client device, wherein each customer flow line in the distribution map of the customer flow lines is formed by a plurality of continuous grids and grids of a same color serve as points constituting a corresponding customer flow line.

Claim 16.  (Currently Amended)  A non-transitory computer-readable storage medium embodying computer-readable instructions, wherein, when the computer-readable instructions are executed by at least one computing device comprising at least one hardware processor, the at least one computing device is directed to perform a method comprising:
            generating coordinate data for a plurality of mobile devices based at least in part on data received from the mobile devices and at least one camera positioned in an environment in which the mobile devices are located, wherein the environment being divided into a plurality of grids;
determining a grid to which each of the mobile devices belongs based on the coordinate data generated for each of the mobile devices;
determining a number of mobile devices in each grid by:

identifying one or more mobile devices having an identifier occurring more than once in the grid in a first preset time period,
deleting duplicate data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the first preset time period,[[;]]
storing data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the duplicate data; and
determining the number of mobile devices in each grid based on the identifier of each of the mobile devices after the duplicate data is deleted; and
outputting a distribution map of a plurality of customer flow lines based on the number of mobile devices in each grid to at least one client device, wherein outputting the distribution map of the customer flow lines based on the number of mobile devices in each grid comprises: generating different color representations of grids based on the number of mobile devices in each of the grids to obtain and output the distribution map of the customer flow lines, wherein each customer flow line in the distribution map of the customer flow lines is formed by a plurality of continuous grids and grids of a same color serve as points constituting a corresponding customer flow line.

Claim 22.  (Cancelled) 


REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-2, 5-7, 9-13, 16-17, 20-21, and 23-26 are allowed, wherein claims 1, 6, and 16 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for determining customer flow lines and customer flow hot zones.
The closest prior art references of record, Moriguchi et al. (US 2013/0054142) and Wang et al. (US 2015/0324812), are directed to a flow line detection system/method/program and to a method/device for obtaining customer traffic distribution, respectively.  With respect to independent claims 1/16 Moriguchi and Wang collectively teach features for generating coordinate data for a plurality of mobile devices, an environment in which the mobile devices are located divided into a plurality of grids; determining a grid to which each of the mobile devices belongs based on the coordinate data generated for each of the mobile devices; and outputting a distribution map based on the number of mobile devices in each grid, and with respect to independent claim 6 Moriguchi and Wang collectively teach features for generating coordinate data for a plurality of mobile devices; clustering the coordinate data of the mobile devices base on the coordinate data generated for the mobile devices to determine a plurality of customer flow hot zones; determining positions of the customer flow hot zones; and outputting a distribution map of the customer flow hot zones based on the positions of the customer flow hot zones (See Non-Final Rejection mailed 12/08/2020 for prior art citations corresponding to the above-noted subject matter).
However, with respect to independent claims 1/16, Moriguchi et al., Wang et al., and the other prior art of record does not teach identifying one or more mobile devices having an identifier occurring more than once in the grid in a first preset time period, deleting duplicate data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the first preset time period, storing data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the first preset time period without storing the duplicate data; determining the number of mobile devices in each grid based on the identifier of each of the mobile devices after the duplicate data is deleted; and outputting, by the at least one computing device, a distribution map of customer flow lines based on the number of mobile devices in each grid, wherein outputting the distribution map of customer flow lines based on the number of mobile devices in each grid comprises: generating, by the at least one computing device, different color representations of grids based on the number of mobile devices in each of the grids to obtain and output the distribution map of the customer flow lines to at least one client device, wherein each customer flow line in the distribution map of the customer flow lines is formed by a plurality of continuous grids and grids of a same color serve as points constituting a corresponding customer flow line, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claim 16.  With respect to independent claim 6, Moriguchi et al., Wang et al., and the other prior art of record does not teach determining, by the at least one computing device, positions of the customer hot zone by: averaging, by the at least one computing device, horizontal and vertical coordinates of all of the mobile devices in each of the customer flow hot zones to obtain an average of the horizontal coordinates and an average of the vertical coordinates, and using the average of the horizontal coordinates and the average of the vertical coordinates as coordinates of a center point of each of the customer flow hot zones; and determining, by the at least one computing device, a radius of each of the customer flow hot zones based on the horizontal and vertical coordinates of all of the mobile devices in each of the customer flow hot zones and the average of the horizontal coordinates and the average of the vertical coordinates; and outputting, by the at least one computing device, a distribution map of the customer flow hot zones based on the positions of the customer flow hot zones, wherein the positions of the customer flow hot zones comprise center points and radiuses of the customer flow hot zones, wherein outputting the distribution map further comprises: drawing a circular region corresponding to each of the customer flow hot zones with the center point as an origin and the radius of each of the customer flow hot zones as a radius to at least one client device; filling each circular region with a different color based on a number of mobile devices in each of the customer flow hot zones to obtain the distribution map of the customer flow hot zones; and dynamically scaling the customer flow hot zones at regular intervals to form a plurality of dynamic hot zones, as recited and arranged in combination with the other limitations of independent claim 6.  Accordingly claims 1-2, 5-7, 9-13, 16-17, 20-21, and 23-26  are allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), although when evaluated under Step 2A Prong One of the eligibility inquiry the claims are found to recite limitations falling within the “Certain Methods of Organizing Human Activity” abstract idea grouping (by reciting steps for managing commercial interactions (marketing/sales activities) and “Mental Processes” abstract idea grouping (by reciting some steps that can be performed in the human mind, e.g., determining a grid…, determining…a number of mobile devices in each grid), when further evaluated under Step 2A Prong Two, the claims have been determined to recite additional elements that integrate the abstract idea into a practical application.  In particular, when further evaluated under Step 2A Prong Two, the additional elements of at least one computing device, plurality of mobile devices, at least one camera positioned in an environment in which the mobile devices are located, deleting duplicate data and storing data corresponding to the identifier of each of the one or more mobile devices having an identifier occurring more than once in the grid in the first preset time period without storing the duplicate data (as per independent claims 1/16) and at least one computing device, plurality of mobile devices, at least one camera positioned in an environment in which the mobile devices are located, and outputting, by the at least one computing device, a distribution map of the customer flow hot zones based on the positions of the customer flow hot zones, wherein the positions of the customer flow hot zones comprise center points and radiuses of the customer flow hot zones, wherein outputting the distribution map further comprises: drawing a circular region corresponding to each of the customer flow hot zones with the center point as an origin and the radius of each of the customer flow hot zones as a radius to at least one client device; filling each circular region with a different color based on a number of mobile devices in each of the customer flow hot zones to obtain the distribution map of the customer flow hot zones; and dynamically scaling the customer flow hot zones at regular intervals to form a plurality of dynamic hot zones (as per independent claim 6) integrate the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claimed invention is not directed to the abstract idea itself.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RFID study tracks supermarket shopper pattern Anonymous. Drug Store News. New York: Jun 6, 2005. Vol. 27, Iss. 8; pg. 6, 1 pgs.:  discloses the use of mobile computing technology to track shopper movements.
Ching et al. (US 2014/0012806):  discloses features for performing duplication elimination on data corresponding to a same item (paragraphs 10, 26, 31, and 40).
Harada (US 2015/0066551):  discloses techniques for analyzing customer flow lines, including a map depicting flow lines within a grid (Fig. 5A).
Farhi (US 2015/0242899):  discloses customer movement tracking analytics, including customer traffic heat maps with various colors to convey useful information about the data  in the map (paragraphs 14 and 45).  
How do smartphones reveal shoppers' movements?: The Economist explains. The Economist (Online) The Economist Newspaper NA, Inc. (Jul 21, 2013):  discloses shopper movement tracking in a retail environment by tracking movements of individual phones and their device IDs.
Shoppers' phones helping retailers track movements? Kerr, Jennifer. Telegraph - Herald [Dubuque, Iowa] 23 Feb 2014: B.9:  discloses retailers’ use of mobile-based technology for tracking shopper movements at malls and stores to provide mobile location analytics, including uniquely identifying smartphones (e.g., using MAC address when device searches for WiFi or Bluetooth).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/      Primary Examiner, Art Unit 3683
09/10/2021